DETAILED ACTION
This final action is in response to amendment filed on 08/05/2022. In this application, claim 29, 38-41,47, and 51-54 are amended. claims 29-54 are pending, with claims 29, 38, 47, 48, 51 and 54 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
Objections have been withdrawn in view of amended claims.
35 USC§ 101 Rejections
Rejections have been withdrawn in view of amended claims
35 USC § 103 Rejections
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
In the response, applicant argues in substance that:
TS 32.401
1. 	Claims 29, 38, and 47 recite network equipment maintaining a NRM IOC PMControl object, the attributes of which are directly changed by the network management system. Claims 48, 51, and 54 recite a network management node that directly changes the value of attributes on a NRM IOC PMControl object maintained by network equipment. None of these claims are taught or suggested by the 3GPP documents (from remarks pgs. 12-13).
Examiner respectfully disagrees. First of all, limitation “the attributes of which are directly changed by the network management system” (emphasis added) and “a network management node that directly changes the value of attributes on a NRM IOC PMControl object maintained by network equipment” (emphasis added) are not recited in the claims. 
Regarding claims 29, 38, and 47, the Examiners would like to clarify that TS 32.41(3GPP) in view of Saleh teaches network equipment maintaining a NRM IOC PMControl object, the attributes of which are changed by the network management system. For instance, claim 29 recites network equipment maintaining a NRM IOC PMControl object including administrative state attributes of which are changed by the network management system and one of a notification target attribute and file location attribute. 3GPP teaches equipment performing immediate notifications: the reports are automatically forwarded to the EM [target] (see TS 32.401, sec. 5.5.2). Implicitly, the equipment maintains an object [NRM IOC PMControl object] including attribute [notification target attribute] that indicates EM so that the equipment can forward report to EM. From table 1 on pg. 7 of the examining application, administrative state has values UNLOCK (set) and LOCK (reset). Saleh teaches Administrative State-Locked or Unlocked. This state attribute reflects the management capability to control whether the resource is permitted or prohibited from providing service and is set by management commands (col. 20 lines 39-46). Therefore, TS 32.401(3GPP) in view of Saleh teaches network equipment maintaining a NRM IOC PMControl object, the attributes of which are changed by the network management system. One of ordinary skilled in the art would have been motivated because it offers the advantage of showing operability of an object and controlling whether a resource is permitted or prohibited from providing service (see Saleh col. 20 lines 33-43).
Similarly, claims 48, 51 and 54 recite a network management node that changes the value of attributes on a NRM IOC PMControl object maintained by network equipment, which is similar to limitation of claims 29, 38, and 47 as discussed above. Thus, the response above as apply to the remarks of claims 48, 51 and 54. 
2. 	The Office appears to equate the 3GPP EM with the claimed network management system or management node … Fig. 1 of TS 32.401 teaches that the EM cannot be equated to the network manager (from remarks pgs. 13-14).
The Examiner would like to clarify that EM is equated to Network Element Manager [network management system], not Network Manager as shown in Fig. 1 of TS 32.401. 
3.	The specification explicitly discusses the EM of the 3GPP prior art PM protocols, and clearly distinguishes the claimed invention from that art. Accordingly, it is impermissible to interpret the direct network-equipment interaction recited in the claims as referring to an EM. Yet the passages of TS 32.401 cited in the rejections explicitly refer to the EM, which the Office admitted is an acronym for "Network Element Manager." This claim interpretation is not in accordance with the specification as it would be interpreted by one of skill in the art (from remarks pgs. 14-15).
The Examiner respectfully disagrees. First of all, the specification of examining application does not mention about the EM of the TS 32.401 and also does not state that EM cannot be network-equipment interaction recited in the claims. Second, the Examiner would like to clarify that TS 32.401, sec 3.1 pg. 10 indicates that EM is Network Element Manager. Moreover, EM performs similar functions that recites in claims; therefore, EM of TS 32.401 reads on the claimed network management system or management node.
4.	TS 32.401 fails to teach or suggest the explicit limitations of claims 29, 38, 47, 48, 51, and 54, e.g., that the network PM management node directly alters attributes of network equipment to control measurement activity (from remarks pg. 15).
The Examiner respectfully disagrees. First of all, limitation “the network PM management node directly alters attributes of network equipment to control measurement activity” (emphasis added) is not recited in the claims. 
Second, it is not clear which limitation in the claims the applicant argues about. As shown in previous rejection in claim 29, 3GPP teaches EM [Network Element Manager] schedules for the period or periods for which gathering of data shall be performed by NEs [Network Elements] (TS 32.401, sec. 4.2.1, Pg. 13). Thus EM [Network Element Manager] alters attributes of network equipment to control measurement activity.
Saleh
5.	For at least the reason that Saleh teaches the operational and administrative management state attributes relate exclusively to the availability and operability of network resources, and have nothing to do with performance monitoring, one of skill in the art would have no motivation to combine Saleh with TS 32.401, as proposed. TS 32.401 does not address the availability or operability of any network node, and Saleh has nothing to do with managing performance monitoring by network nodes (from remarks pgs. 15-17).
The Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). TS 32.401 in view of Saleh teaches the limitation above. For instance, TS 32.401 teaches performance monitoring (e.g. TS 32.401, sec. 4.2.1, Pg. 13). Saleh teaches the availability or operability of a network node [Administrative State-Locked or Unlocked attributes] (Saleh col. 20 lines 39-46). Therefore, TS 32.401 in view of Saleh teaches performance monitoring based on the availability or operability of a network node. One of ordinary skilled in the art would have been motivated because it offers the advantage of showing operability of an object and controlling whether a resource is permitted or prohibited from providing service (see Saleh col. 20 lines 33-43).
6.	Adding the control concept of manipulation of administrative and operational state attributes to the Element Manager would still fail to teach or suggest the direct control of individual network equipment by a network performance measurement management entity (from remark pg. 17).
The Examiner respectfully disagrees. limitation “the direct control of individual network equipment by a network performance measurement management entity” (emphasis added) is not recited in the claims. Also, as shown in point (4) above, 3GPP teaches EM [Network Element Manager] schedules for the period or periods for which gathering of data shall be performed by NEs [Network Elements] (TS 32.401, sec. 4.2.1, Pg. 13). Thus EM [Network Element Manager] controls network equipment.
El-Moussa
7.	El-Moussa has nothing to do with network equipment performing performance monitoring ... El-Moussa is non-analogous art to the claimed invention (from remarks pgs. 18-19).
In response to applicant's argument that El-Moussa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  As shown in previous rejection, TS 32.401-Saleh does not explicitly disclose verifying the availability of resources. El-Moussa teaches verifying the availability of resources (para. [0034]). One of ordinary skilled in the art would have been motivated because it offers the advantage of accessing the services (El Para. [0034]). Thus, El-Moussa is reasonably pertinent to the particular problem with which the applicant was concerned (i.e., verifying the availability of resources as recited in the claims).
8.	The applicant argues that El-Moussa describes one entity constraining the
operation of another entity for at least some time, then optionally removing the constraint and allowing the second entity to proceed with its operation whereas claim 29 explicitly recites that it is the equipment itself-which is the entity performing the method - that sets its operational state attribute, based on its own determination (from remarks 19-20).
The Examiner respectfully disagrees. Remarks pgs. 19-20 indicate that service bar used to control (block/unblock) the software component from accessing at least some services are different entities. However, Fig. 2 of El-Moussa shows that service bar and software component are placed in one entity/ equipment [computing device]. Therefore, it indicates that computing device itself sets its operational state attribute, based on its own determination.
9.	El-Moussa does not provide the necessary teaching that an operational state
attribute is "set by equipment when permissions and access allow measurement and reporting to proceed. El-Moussa teaches precisely the opposite: that system software can proceed to access services only when a different entity - the service bar - determines that such access would be safe. These two are fundamentally irreconcilable, and hence the references are non-combinable (from remarks 20-21).
The Examiner respectfully disagrees. As shown in point (8), Fig. 2 of El-Moussa shows that service bar and software component are placed in one entity/ equipment [computing device]. Therefore, this argument is not persuasive.
10.	The modification of Saleh necessary to enable it to incorporate the teaching of
El-Moussa would render Saleh's management state attributes inoperative for their intended purpose. Saleh teaches that the operational state attribute is set "by autonomous notification or responses to commands." (from remarks 21-22).
The Examiner respectfully disagrees. The Examiner would like to clarify that, overall, 3GPP teaches EM [Network Element Manager] schedules for the period or periods for which gathering of data shall be performed by NEs [Network Elements] (TS 32.401, sec. 4.2.1, Pg. 13). Saleh teaches Administrative State-Locked or Unlocked. This state attribute reflects the management capability to control whether the resource is permitted or prohibited from providing service and is set by management commands (col. 20 lines 39-46). One of ordinary skilled in the art would have been motivated because it offers the advantage of showing operability of an object and controlling whether a resource is permitted or prohibited from providing service (see Saleh col. 20 lines 33-43). El-Moussa teaches verifying the availability of resources (para. [0034]). One of ordinary skilled in the art would have been motivated because it offers the advantage of accessing the services (El Para. [0034]). These show that the combination is proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 29-30, 32-33, 36-39, 41 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 32.401 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Performance Management (PM); Concept and requirements (Release 15), published Jun. 2018; hereinafter TS 32.401), in view of El-Moussa (US 2018/0248878; filed Feb. 23, 2016, hereinafter El), and further in view of Saleh et al. (US 7,293,090, Date of Patent Nov. 6, 2007).
As per claim 29, TS 32.401 discloses a method, performed by equipment operative in a network, of participating in a Network Resource Management (NRM) Performance Monitoring (PM) procedure (TS 32.401, sec. 4.2.1, Pg. 13, Measurement jobs, i.e. the processes which are executed in the NEs [Network Elements] or VNFM in order to accumulate measurement result data and assemble it for collection and/or inspection, will need to be scheduled by the EM [Network Element Manager] for the period or periods for which gathering of data shall be performed; TS 32.401, sec. 1, Pg. 7, the administration of measurement schedules by the Network Element Manager (EM), the generation of measurement results in the Network Elements (NEs) and the transfer of these results to one or more Operations Systems, i.e. EM(s) and/or Network Manager(s) (NM(s))), characterized by: 
maintaining a NRM Information Object Class (IOC) ManagedElement object (from pg. 6 lines 24-26 of the examining application, a ManagedElement object corresponds to a network node or other piece of equipment (hereinafter referred to as "equipment"); TS 32.401 Pg. 13, Measurement jobs, i.e. the processes which are executed in the NEs [Network Elements corresponds to network node/ equipment] or VNFM in order to accumulate measurement result data) containing one or more NRM IOC ManagedFunction objects (TS 32.401 Pg. 13, [objects to perform] Measurement jobs, i.e. the processes which are executed in the NEs), each ManagedFunction object operative to perform specified measurements by the equipment and report the results (TS 32.401, sec. 4.2.1, Pg. 13, Measurement jobs, i.e. the processes which are executed in the NEs or VNFM in order to accumulate measurement result data and assemble it for collection and/or inspection, will need to be scheduled by the EM for the period or periods for which gathering of data shall be performed; TS 32.401 Pg. 13, TS 32.401, sec. 5.4.1.1, Pg. 22, Every measurement job consists of one or more measurement types (as defined in Performance Measurement File Format Definition 3GPP TS 32.432 [29]), for which it collects measurement data. The measurement type(s) contained in a job may apply to one or more network resources of the same type, e.g. a measurement job may be related to one or several NodeB(s). A measurement job will only produce results for the measurement type(s) it contains); 
maintaining a NRM IOC PMControl object including one of a notification target attribute and file location attribute for reporting the results of the specified measurements (TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: 1) immediate notifications: the reports are automatically forwarded to the EM [Network Element Manager] at the end of the granularity period. 2) deferred retrieval: the reports are stored locally in the NE, where they can be retrieved when required. [Implicitly there is an object of NE (Network Element) including notification target attribute for forwarding the result data to EM and file location attribute to specify location for storing the result data]); 
maintaining, for each ManagedFunction object, one or more NRM dataType Measurement objects (see TS 32.401 Pg. 21, A (performance) measurement job [Implicitly there is an object for performing Measurement job]), each Measurement object including attributes specifying a measurement to be performed and a reporting period a reporting period (see TS 32.401 Pg. 21, A (performance) measurement job requires [attributes for] measurement types, measured network resources to which the measurement types shall be applied have to be specified, e.g. one or more NodeB(s) and measurement recording consisting of periods of time at which the NE is collecting measurement data); 
perform the specified measurements and access to the specified reporting mechanism (TS 32.401, sec. 4.2.1, Pg. 13, Measurement jobs, i.e. the processes which are executed in the NEs or VNFM in order to accumulate measurement result data and assemble it for collection and/or inspection, will need to be scheduled by the EM for the period or periods for which gathering of data shall be performed; TS 32.401 Pg. 13 and sec. 5.4.1.1, Pg. 22, Every measurement job consists of one or more measurement types (as defined in Performance Measurement File Format Definition 3GPP TS 32.432 [29]), for which it collects measurement data. The measurement type(s) contained in a job may apply to one or more network resources of the same type, e.g. a measurement job may be related to one or several NodeB(s). A measurement job will only produce results for the measurement type(s) it contains)
at the expiration of each reporting period, reporting the results (TS 32.401, 4.2.2, Pgs. 14-15, Each measurement job will be collecting result data at a particular frequency, known as the granularity period of the measurement job. At the end of the granularity period a scheduled result report is generated for each measurement job that is actively collecting performance measurement result data, i.e. for all the measurement types and measured resources covered by the job).
TS 32.401 does not explicitly disclose:
maintaining a NRM IOC PMControl object including an administrative state attribute set by a network management system to begin measurements and reset by the network management system to suspend or end measurements, and an operational state attribute set by equipment when permissions and access allow measurement and reporting to proceed; 
verifying the availability of resources required to perform the specified measurements and access to the specified reporting mechanism, and indicating such availability and access by setting the operational state attribute of the PMControl object; and 
upon a network management system setting the administrative state attribute of the PMControl object, and if the operational state attribute of the PMControl object is set, for each Measurement object, performing the specified measurement and assembling the results.
Saleh teaches:
maintaining object including an administrative state attribute set by a network management system to begin functions and reset by the network management system to suspend or end functions (from table 1 on pg. 7 of the examining application, administrative state has values UNLOCK (set) and LOCK (reset); Saleh col. 20 lines 39-46, Administrative State-Locked or Unlocked This state attribute reflects the management capability to control whether the resource is permitted or prohibited from providing service and is set by management commands), and an operational state attribute set by equipment when permissions and access allow functions to proceed (from table 1 on pg. 7 of the examining application, operational state has values ENABLED (set) and DISABLED (reset); Saleh col. 20 lines 32-35, Operational State-Enabled or Disabled This state attribute reflects the operability of the object. This attribute is not directly modified by commands but by autonomous notification or responses to commands. For example, the equipment goes into an enabled state after a successful download and passing any requisite diagnostics); 
upon a network management system setting the administrative state attribute of the object, and if the operational state attribute is set, for each object, performing the specified function (Saleh col. 20 lines 30-34, When a hardware resource is operational, it is normally in an Active state 1350, which has the following attributes. Active state 1350 has an operational state of enabled, an administrative state of unlocked, and a usage state of active).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of Saleh for maintaining a NRM IOC PMControl object including an administrative state attribute set by a network management system to begin measurements and reset by the network management system to suspend or end measurements, and an operational state attribute set by equipment when permissions and access allow measurement and reporting to proceed; and upon a network management system setting the administrative state attribute of the PMControl object, and if the operational state attribute of the PMControl object is set, for each Measurement object, performing the specified measurement and assembling the results.
One of ordinary skilled in the art would have been motivated because it offers the advantage of showing operability of an object and controlling whether a resource is permitted or prohibited from providing service (see Saleh col. 20 lines 33-43).
TS 32.401-Saleh does not explicitly disclose:
verifying the availability of resources required to perform the specified measurements and access to the specified reporting mechanism, and indicating such availability and access by setting the operational state attribute of the PMControl object.
El teaches:
verifying the availability of resources required to perform function, and indicating such availability by setting operational state attribute of object (El para. [0034], Responsive to a verification by the security system 208 of permission of the software component 202 to access the determined services, the software component 202 is unblocked [operational state attribute] from accessing the services in order that the resource and determined services can be accessed; El Fig. 2, Computing Device 200 comprising Security system 208 and Software component 202). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of El for verifying the availability of resources required to perform the specified measurements and access to the specified reporting mechanism, and indicating such availability and access by setting operational state attribute of the PMControl object.
One of ordinary skilled in the art would have been motivated because it offers the advantage of unblocking from accessing the services (El Para. [0034]).

As per claim 30, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401 also discloses wherein reporting the results comprises: 
if the notification target attribute of the PMControl object is set, sending the results to the specified target (TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: 1) immediate notifications: the reports are automatically forwarded to the EM at the end of the granularity period); and 
if the file location attribute of the PMControl object is set, writing the results to the specified file location (TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: … 2) deferred retrieval: the reports are stored locally in the NE, where they can be retrieved when required).

As per claim 32, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401-Saleh also discloses further comprising, if the network management system resets the administrative state attribute of the PMControl object, ceasing to report any measurement results (TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: 1) immediate notifications: the reports are automatically forwarded to the EM [Network Element Manager] at the end of the granularity period; Saleh col. 20 lines 39-43, Administrative State-Locked or Unlocked This state attribute reflects the management capability to control whether the resource is permitted or prohibited from providing service and is set by management commands).
Similar rationale in claim 1 is applied.

As per claim 33, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401 also discloses wherein the ManagedElement object (from pg. 6 lines 24-26 of the examining application, a ManagedElement object corresponds to a network node or other piece of equipment (hereinafter referred to as "equipment"); TS 32.401 Pg. 13, Measurement jobs, i.e. the processes which are executed in the NEs [Network Elements corresponds to network node/ equipment] or VNFM in order to accumulate measurement result data) and ManagedFunction objects are provisioned in the equipment (TS 32.401 Pg. 13, [objects to perform] Measurement jobs, i.e. the processes which are executed in the NEs).

As per claim 36, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401 does not explicitly disclose wherein the administrative state attribute of the PMControl object is set or reset by the network management system at run-time.
Saleh teaches:
the administrative state attribute is set or reset by the network management system at run-time (Saleh col. 20 lines 39-46, Administrative State-Locked or Unlocked This state attribute reflects the management capability to control whether the resource is permitted or prohibited from providing service and is set by management commands; Saleh col 21 line 6, FIG. 13B illustrates an exemplary state diagram 1330, see Saleh Fig. 13B, administrative state changes from Locked (in state 1345) to Unlocked (in state 1385) and vice versa).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of Saleh for the administrative state attribute of the PMControl object is set or reset by the network management system at run-time.
One of ordinary skilled in the art would have been motivated because it offers the advantage of controlling whether the resource is permitted or prohibited from providing service (Saleh col. 20 lines 39-46).

As per claim 37, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401-El also discloses wherein the operational state attribute of the PMControl object is set or reset by the equipment at run-time, in response to the availability of resources or access (El para. [0034], Responsive to a verification by the security system 208 of permission of the software component 202 to access the determined services, the software component 202 is unblocked [operational state attribute] from accessing the services in order that the resource and determined services can be accessed; El Fig. 2, Computing Device 200 comprising Security system 208 and Software component 202; see TS 32.401 Pg. 21, A (performance) measurement job).
Similar rationale in claim 29 is applied.	

Claims 38-39, 41 and 45-46 are equipment claims reciting similar subject matters to those recited in the method claims 29-30, 32 and 36-37 respectively, and are rejected under similar rationales. TS 32.401 also discloses:
communication circuitry adapted to send measurement results to a network node or write the results to a file location (see TS 32.401, sec. 5.5.2, pg. 26, [circuitry of] NE (Network Element) for: 1) immediate notifications: the reports are automatically forwarded to the EM [Network Element Manager] at the end of the granularity period. 2) deferred retrieval: the reports are stored locally in the NE, where they can be retrieved when required;
measurement circuitry adapted to perform specified measurements (see TS 32.401, sec. 4.2.1, Pg. 13, [circuitry of] NE (Network Element) for Measurement jobs, i.e. the processes which are executed in the NEs or VNFM in order to accumulate measurement result data and assemble it for collection and/or inspection, will need to be scheduled by the EM for the period or periods for which gathering of data shall be performed); and
processing circuitry operatively connected to the communication circuitry and measurement circuitry (see TS 32.401, sec. 4.2.1, Pg. 13, [processing circuitry of] NE (Network Element)), and configured to:

Claims 47 is a non-transitory computer readable medium claim reciting similar subject matters to those recited in the method claim 29, and is rejected under similar rationales. TS 32.401 also discloses a non-transitory computer readable medium, having thereon instructions operative to cause processing circuitry on an instance of network equipment to participate in a Network Resource Management (NRM) Performance Monitoring (PM) procedure (see TS 32.401, sec. 4.2.1, Pg. 13, [medium of] NE (Network Element) for Measurement jobs, i.e. the processes which are executed in the NEs [Network Elements] or VNFM in order to accumulate measurement result data and assemble it for collection and/or inspection, will need to be scheduled by the EM [Network Element Manager] for the period or periods for which gathering of data shall be performed), by performing the steps of:

Claims 31 and 40  are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 32.401 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Performance Management (PM); Concept and requirements (Release 15), published Jun. 2018; hereinafter TS 32.401), in view of El-Moussa (US 2018/0248878; filed Feb. 23, 2016, hereinafter El), and further in view of Saleh et al. (US 7,293,090, Date of Patent Nov. 6, 2007), and further in view of Moss et al. (US 2014/0012867, Pub. Date Jan. 9, 2014).
As per claim 31, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401 does not explicitly disclose wherein writing the results to the specified file location comprises: 
verifying sufficient space available at the specified file location to write the current measurement results; and 
if insufficient space is available, deleting older measurement results to make room to write the current measurement results.
Moss teaches:
verifying sufficient space available at the specified file location to write the current data (Moss Para. [0029], The system checks the Max Space configured value. The system compares the Max Space with the actual available space on the local hard drive … The system determines 44 there is NO sufficient space to save the information); and 
if insufficient space is available, deleting older data to make room to write the current data (Moss Para. [0029], The system determines 44 there is NO sufficient space to save the information. The system orders the existing cache data in descending order based upon the creation date. Then a loop occurs, which deletes the oldest file 46 and then re-checks to see if there is sufficient space … If the system has sufficient space to save, then the information is saved 42 with the provided data (reference name/file name).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of Moss for verifying sufficient space available at the specified file location to write the current measurement results; and if insufficient space is available, deleting older measurement results to make room to write the current measurement results.
One of ordinary skilled in the art would have been motivated because it offers the advantage of determining sufficient space to save new information (see Moss Para. [0029]).

Claim 40 is equipment claim reciting similar subject matters to those recited in the apparatus claim 31, and is rejected under similar rationales.

Claims 34 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 32.401 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Performance Management (PM); Concept and requirements (Release 15), published Jun. 2018; hereinafter TS 32.401), in view of Saleh et al. (US 7,293,090, Date of Patent Nov. 6, 2007), in view of El-Moussa (US 2018/0248878; filed Feb. 23, 2016, hereinafter El), and further in view of Naik et al. (US 2015/0095237, Pub. Date Apr. 2, 2015).
As per claim 34, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401 does not explicitly disclose wherein the Measurement objects are created cooperatively by a vendor of the equipment and an operator of the network management system.
Naik teaches:
object created cooperatively by a vendor of the equipment and an operator of the network management system (pg. 8 lines 21-24 of the examining application indicate that Measurement objects are all set by contract between the equipment vendor or operator and the network operator (or as part of a network upgrade or reconfiguration). Naik Para. [0022], "network element," "network elements," "NE," or "NEs" is intended to include licensable hardware or licensable network devices or elements including software and/or firmware and/or components provided to a network operator under the terms of a license agreement by a vendor, and configured to enable and/or disable one or more functions or features (e.g., available bandwidth) based on one or more license keys being added or activated on the NE and/or removed or deactivated from the NE).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of Naik for the Measurement objects are created cooperatively by a vendor of the equipment and an operator of the network management system.
One of ordinary skilled in the art would have been motivated because it offers the advantage of managing license configurations of NEs (Naik Para. [0025]).

Claim 43 is equipment claim reciting similar subject matters to those recited in the apparatus claim 34, and is rejected under similar rationales.

Claims 35 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 32.401 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Performance Management (PM); Concept and requirements (Release 15), published Jun. 2018; hereinafter TS 32.401), in view of Saleh et al. (US 7,293,090, Date of Patent Nov. 6, 2007), in view of El-Moussa (US 2018/0248878; filed Feb. 23, 2016, hereinafter El), and further in view of Waterman et al. (US 2014/0237464, Pub. Date Aug. 21, 2014).
As per claim 35, TS 32.401-Saleh-El discloses the method according to claim 29, as set forth above, TS 32.401 does not explicitly disclose wherein the Measurement objects cannot be altered at run-time.
Waterman teaches:
object cannot be altered at run-time (Waterman Para. [0292], once running the software cannot be modified from within the update module VM).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of Waterman for the Measurement objects cannot be altered at run-time.
One of ordinary skilled in the art would have been motivated because it offers the advantage of reducing the opportunity for attackers to compromise the system (Waterman Para. [0292]).

Claim 44 is equipment claim reciting similar subject matters to those recited in the apparatus claim 35, and is rejected under similar rationales.

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 32.401 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Performance Management (PM); Concept and requirements (Release 15), published Jun. 2018; hereinafter TS 32.401), in view of Saleh et al. (US 7,293,090, Date of Patent Nov. 6, 2007), in view of El-Moussa (US 2018/0248878; filed Feb. 23, 2016, hereinafter El), and further in view of Alsina et al. (US 20180213059, filed Aug. 31, 2017).
As per claim 42, TS 32.401-Saleh-El discloses the equipment according to claim 38, as set forth above, TS 32.401 does not explicitly disclose wherein the ManagedElement object and ManagedFunction objects are created by the equipment vendor upon its manufacture.
Alsina teaches:
objects are created by the equipment vendor upon its manufacture (Alsina Para. [0026], Application 118 can be an application created by the vendor of user device 110; Alsina Para. [0030], Applications on user device 110 (e.g., application 118) may obtain the data collected by network media service 142 to provide additional features, services, or functionality to the user of user device 110).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of Alsina for the ManagedElement object and ManagedFunction objects are created by the equipment vendor upon its manufacture.
One of ordinary skilled in the art would have been motivated because it offers the advantage of providing additional features, services, or functionality (Alsina Para. [0030]).

Claims 48-54 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 32.401 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Performance Management (PM); Concept and requirements (Release 15), published Jun. 2018; hereinafter TS 32.401), in view of Saleh et al. (US 7,293,090, Date of Patent Nov. 6, 2007),
As per claim 48, TS 32.401 discloses a method, performed by a network management system (TS 32.401, sec. 4.2.1, Pg. 13, EM [Network Element Manager]) performing a Network Resource Management (NRM) Performance Monitoring (PM) procedure in a network, of obtaining measurements from network equipment  (TS 32.401, sec. 4.2.1, Pg. 13, Measurement jobs, i.e. the processes which are executed in the NEs [Network Elements] or VNFM in order to accumulate measurement result data and assemble it for collection and/or inspection, will need to be scheduled by the EM [Network Element Manager] for the period or periods for which gathering of data shall be performed), characterized by: 
a NRM Information Object Class (IOC) PMControl object maintained by the equipment (see TS 32.401, sec. 5.5.2, pg. 26, [object] of NE (Network Element) for transferring or storing reports), allowing one or more NRM IOC ManagedFunction objects maintained by the equipment to perform measurements and report the results (TS 32.401, sec. 4.2.1, Pg. 13, [objects to perform] Measurement jobs, i.e. the processes which are executed in the NEs or VNFM in order to accumulate measurement result data and assemble it for collection and/or inspection, will need to be scheduled by the EM for the period or periods for which gathering of data shall be performed; TS 32.401 Pg. 13, TS 32.401, sec. 5.4.1.1, Pg. 22, Every measurement job consists of one or more measurement types (as defined in Performance Measurement File Format Definition 3GPP TS 32.432 [29]), for which it collects measurement data. The measurement type(s) contained in a job may apply to one or more network resources of the same type, e.g. a measurement job may be related to one or several NodeB(s). A measurement job will only produce results for the measurement type(s) it contains) as specified in one or more NRM dataType Measurement objects (see TS 32.401 Pg. 21, A (performance) measurement job [Implicitly there is an object for performing Measurement job]) associated with each ManagedFunction object (see TS 32.401 Pg. 21, A (performance) measurement job requires [attributes for] measurement types, measured network resources to which the measurement types shall be applied have to be specified, e.g. one or more NodeB(s) and measurement recording consisting of periods of time at which the NE is collecting measurement data); and 
after the expiration of each reporting period as specified in each Measurement object, obtaining the specified measurement results (TS 32.401, 4.2.2, Pgs. 14-15, Each measurement job will be collecting result data at a particular frequency, known as the granularity period of the measurement job. At the end of the granularity period a scheduled result report is generated for each measurement job that is actively collecting performance measurement result data, i.e. for all the measurement types and measured resources covered by the job; TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: 1) immediate notifications: the reports are automatically forwarded to the EM [Network Element Manager] at the end of the granularity period).
TS 32.401 does not explicitly disclose:
setting an administrative state attribute of a NRM Information Object Class (IOC) PMControl object maintained by the equipment, allowing one or more NRM IOC ManagedFunction objects maintained by the equipment to perform measurements and report the results as specified in one or more NRM datatype Measurement objects associated with each ManagedFunction object, if an operational state attribute of the PMControl object has been set by the equipment when permissions and access allow measurement and reporting to proceed.
Saleh teaches:
setting an administrative state attribute of an object, allowing to perform functions (from table 1 on pg. 7 of the examining application, administrative state has values UNLOCK (set) and LOCK (reset); Saleh col. 20 lines 39-46, Administrative State-Locked or Unlocked This state attribute reflects the management capability to control whether the resource is permitted or prohibited from providing service and is set by management commands), if an operational state attribute of the object has been set by the equipment when permissions and access allow functions to proceed (from table 1 on pg. 7 of the examining application, operational state has values ENABLED (set) and DISABLED (reset); Saleh col. 20 lines 32-35, Operational State-Enabled or Disabled This state attribute reflects the operability of the object. This attribute is not directly modified by commands but by autonomous notification or responses to commands. For example, the equipment goes into an enabled state after a successful download and passing any requisite diagnostics)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of TS 32.401 with the teaching of Saleh for setting an administrative state attribute of a NRM Information Object Class (IOC) PMControl object maintained by the equipment, allowing one or more NRM IOC ManagedFunction objects maintained by the equipment to perform measurements and report the results as specified in one or more NRM datatype Measurement objects associated with each ManagedFunction object, if an operational state attribute of the PMControl object has been set by the equipment when permissions and access allow measurement and reporting to proceed.
One of ordinary skilled in the art would have been motivated because it offers the advantage of showing operability of an object and controlling whether a resource is permitted or prohibited from providing service (see Saleh col. 20 lines 33-43).

As per claim 49, TS 32.401-Saleh discloses the method according to claim 48, as set forth above, TS 32.401 also discloses wherein obtaining the specified measurement results comprises: 
if a notification target attribute of the PMControl object is set, receiving the results from the equipment (TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: 1) immediate notifications: the reports are automatically forwarded to the EM at the end of the granularity period); and 
if a file location attribute of the PMControl object is set, reading the results from the specified file location (TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: … 2) deferred retrieval: the reports are stored locally in the NE, where they can be retrieved when required … 2) the reports can be stored in the NE (files) and transferred to or retrieved by the EM when required).

As per claim 50, TS 32.401-Saleh discloses the method according to claim 48, as set forth above, TS 32.401-Saleh also discloses further comprising resetting the administrative state attribute of the PMControl object to halt the equipment from reporting any measurement results (TS 32.401, sec. 5.5.2, pg. 26, These reports can be transferred to the EM in either of two ways: 1) immediate notifications: the reports are automatically forwarded to the EM [Network Element Manager] at the end of the granularity period; Saleh col. 20 lines 39-43, Administrative State-Locked or Unlocked This state attribute reflects the management capability to control whether the resource is permitted or prohibited from providing service and is set by management commands).
Similar rationale in claim 48 is applied.

Claim 51-53 are a management claims reciting similar subject matters to those recited in the method claims 48-50 respectively, and are rejected under similar rationales. TS 32.401 also discloses:
communication circuitry configured to receive measurement results from equipment or read the results from a file location (see TS 32.401, sec. 5.5.2, pg. 26, [circuitry of] EM [Network Element Manager] for receiving reports); and 
processing circuitry operatively connected to the communication circuitry (26) (see TS 32.401, sec. 5.5.2, pg. 26, [processing circuitry of] EM [Network Element Manager]) and configured to 

Claim 54 is a computer readable medium claim reciting similar subject matters to those recited in the method claim 48, and is rejected under similar rationales. TS 32.401 also discloses: A computer readable medium, having thereon instructions operative to cause processing circuitry on a management node operative in a network to perform a Network Resource Management (NRM) Performance Monitoring (PM) procedure in the network (see TS 32.401, [medium of] EM [Network Element Manager]), by performing the steps of: 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hofstaedter et al. (US 2013/0018836) Public Wireless Network Performance Management System With Mobile Device Data Collection Agents;
Bakalov (US 2010/0106459) Scalable Performance Management System;
Kozisek et al. (US 9,241,277) System And Method For Monitoring And Optimizing Network Performance To A Wireless Device;
Chan et al. (US 2005/0018611) System And Method For Monitoring Performance, Analyzing Capacity And Utilization, And Planning Capacity For Networks And Intelligent, Network Connected Processes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
11/9/22